Title: To Alexander Hamilton from William S. Smith, 24 December 1799
From: Smith, William Stephens
To: Hamilton, Alexander



Union Camp [Scotch Plains, New Jersey] Decr. 24th. 1799.
Major General Hamilton
Sir.

I have the Honor to acknowledge the receipt of your favour of the 23d. this inst. by the hands of the Post Master of Brumswick—the Orders contained in it, of the 21st. shall be minutely attended to, and executed with the deepest solemnity.
I did myself the honor of addressing you last night which Letters I sent per stage this morning at seven oClock to the New Ark post office, to which I beg leave to refer you. I have spent this morning in putting the Troops thro’ the funeral exercise, & the different companies, will be employ’d this afternoon & to-morrow morning, the Battalions, & in the afternoon the whole line. Our minds are deeply impressed with the Circumstance, and mourn with our Country the loss of our dignified chief—but tho’ strongly feeling the Loss, we mourn not with dispondence as those who have no hope, but we bow with reverence and solemnity to the dispensations of an overruling Providence, confident that a people thus raised, will under the superintending care of the same Providence, have a sufficiently wise Character pointed out to fill the Vacant Station. we feel grateful that he has been permitted to remain with us so long, & can as soldiers with firmness rely on the wisdom and talents of His Successor.
With great respect, I have the Honor to be. Sir.   Your most Obedt. Humble Servt.

W. S. Smith 12th Regt.

